COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH 
 
                                        NO.
2-06-279-CV
JOHNNIE
N. DANIELS AND                                                  APPELLANTS
RANDLE C. DANIELS
 
                                                   V.
 
BOARD
OF ADJUSTMENT OF                                                   APPELLEE
THE CITY OF FORT WORTH, TEXAS
 
                                               ----------
            FROM THE 342ND
DISTRICT COURT OF TARRANT COUNTY
                                               ----------
                  MEMORANDUM OPINION[1] AND JUDGMENT
                                               ----------
On March 23, 2007, we notified appellants that their briefs had not
been filed as required by Texas Rule of Appellate Procedure 38.6(a).  TEX. R. APP. P.
38.6(a).  We stated we would dismiss the
appeal for want of prosecution unless appellants or any party desiring to
continue this appeal filed with the court within ten days a response showing
grounds for continuing the appeal.  We
have not received any response.




Because appellants= briefs have not been filed, we dismiss the appeal for want of
prosecution.  See TEX. R. APP. P. 38.8(a), 42.3(b).
Appellants shall pay all costs of this appeal, for which let execution
issue.
 
PER CURIAM               
 
 
PANEL D:  MCCOY, J.; CAYCE, C.J.; and LIVINGSTON, J.
 
DELIVERED:  April 12, 2007
 




[1]See Tex. R. App. P. 47.4.